Citation Nr: 1132640	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-13 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a gunshot wound to the right leg, currently evaluated at 10 percent.  

2.  Entitlement to a compensable rating for headaches.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1965 to September 1967.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating action of Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO continued prior noncompensable ratings for service-connected right leg gunshot wound residuals and headaches.  The RO also denied claims for service connection for bilateral hearing loss and tinnitus.  

In October 2010, the RO awarded an increase to 10 percent for the right leg gunshot wound residuals from September 23, 2010.  

In May 2011, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

At the May 2011 Board hearing, the Veteran testified that there may be more pertinent records available from the Ford Motor Company and the Cleveland VA Medical Center (MC).  The undersigned Veterans Law Judge requested that he make an attempt to obtain the private records and that the representative, with the cooperation of the RO, obtain the VA records. The claim was held open for 60 days at the RO, but no additional records were received.  

In addition, an October 2008 VA record and a May 2009 VA examination report indicate the Veteran is receiving benefits from the Social Security Administration (SSA).  On remand, request all SSA records and associate them with the file.  

The Veteran asserts he has bilateral hearing loss due to his service.  In April 2007, a VA examiner stated that it was less likely that the hearing loss or tinnitus was due to service because he had normal hearing tests upon separation from service with no mention of tinnitus and he worked in a hazardous noise environment at Ford Motor Company for 15 years.  However, at a different March 2007 VA examination, the examiner noted the Veteran was a paratrooper in service and gave a diagnosis of hearing loss and tinnitus secondary to remote barotrauma.  On remand, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his tinnitus and bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:  

1. With any necessary assistance from the Veteran, request all medical records from Ford Motor Company.  A negative response should be associated with the file.  

2. Request VA records from 1967 to 2003 and from 2008 to the present from Cleveland VAMC; this request should include the VA facilities at Wade Park and Brecksville.  A negative response should be associated with the file.  

3. Request SSA records for the Veteran.  A negative response should be associated with the file.  

4. After the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's currently diagnosed hearing loss and his tinnitus.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

The examiner should determine the etiology of any hearing loss and tinnitus disability, taking into account: 
* the August 1967 report of medical examination and audiogram showing no hearing impairment;
* the March 2007 VA examination showing a diagnosis of hearing loss and tinnitus secondary to barotrauma;
* the April 2007 VA examination and opinion; and
* the Ford hearing records and audiograms.  

The rationale for all opinions should be provided.  

5. Re-adjudicate the Veteran's claims.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The Veteran is advised that failure to report for his scheduled examination may result in the denial of his claim for an increased rating.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

